                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                               Plaintiff,              )
                                                       )       JUDGMENT IN A
v.                                                     )       CIVIL CASE
                                                       )       CASE NO. 5:16-CV-177-D
$31,448.00 IN U.S. CURRENCY, $23,412.00                )
IN U.S. CURRENCY, and $88,222.00 IN U.S.               )
CURRENCY,                                              )
                                                       )
                               Defendants.             )

Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS the government's
motion for summary judgment [D.E. 29].



This Judgment Filed and Entered on December 1, 2020, and Copies To:
Andrew Hargett, Jr.                                    (Sent to Elkton- FCI via US Mail)
Matthew Lee Fesak                                      (via CM/ECF electronic notification)



DATE:                                                  PETER A. MOORE, JR., CLERK
December 1, 2020                                               (By) /s/ Nicole Sellers
                                                               Deputy Clerk




            Case 5:16-cv-00177-D Document 37 Filed 12/01/20 Page 1 of 1
